      GEOFFREY E. WIGGS (SBN 276041)
    1 LAW OFFICES OF GEOFF WIGGS
      1900 S. Norfolk St, Suite # 350
    2 San Mateo, Ca 94403
      Telephone: (650) 577-5952
    3 Facsimile: (650) 577-5953
      Email: Geoff@wiggslaw.com
    4
    5 (Proposed) Attorney for Debtor in Possession
      VIKRAM SRINIVASAN
    6
    7                            UNITED STATES BANKRUPTCY COURT

    8                NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

    9                                                       Case No.: 20-51735
  10
        In Re:                                              Chapter 11
  11
        VIKRAM SRINIVASAN,                                  APPLICATION FOR ORDER
  12                                                        AUTHORIZING EMPLOYMENT OF
  13                      Debtor in Possession.             SPECIAL COUNSEL FOR DEBTOR IN
                                                            POSSESSION
  14
  15
  16
  17
                 TO THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES BANKRUPTCY
  18
  19 JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; THE DEBTOR IN
  20 POSSESSION; CREDITORS LISTED ON THE LIST OF CREDITORS HOLDING THE 20
  21 LARGEST UNSECURED CLAIMS; AND ALL OTHER PARTIES ENTITLED TO NOTICE:
  22
             Debtor in Possession, Vikram Srinivasan (hereinafter referred to as “Applicant”), submits
  23
     this application (the “Application”) to employ Vinod Nichani dba Nichani Law Firm (hereinafter
  24
  25 “Nichani”), who has his business office at 111 N. Market Street, Ste. 300, San Jose, California
  26 95113, as Applicant’s special counsel, effective retroactively to the retention date, as defined
  27
        below (“Retention Date”). This application is brought pursuant to section 327(a) and 328 of Title
  28


                                                        1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 53 Filed: 01/25/21 Entered: 01/25/21 16:36:26 Page 1 of 5
                  APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF SPECIAL COUNSEL
        11 of the United States Code (the “Bankruptcy Code”), Rule 2014 of the Federal Rule of
    1
    2 Bankruptcy Procedure, and the United States Trustee Guidelines of Region 17.
    3                                      JURISDICTION AND VENUE
    4
           1.   This Court has jurisdiction over the Application pursuant to 28 U.S.C. §§ 157 and 1334.
    5
                Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core
    6
    7           proceeding pursuant to 28 U.S.C. § 157 (b)(2). The statutory bases for the relief requested

    8           herein are section 327 of the Bankruptcy Code and Bankruptcy Rule 2014.
    9                                            BACKGROUND
  10
           2. On December 10, 2020 (the “Petition Date”), Applicant filed a voluntary petition for
  11
                relief under Chapter 11.
  12
  13       3. The Applicant desires to employ Nichani as Special Counsel to represent the Debtor in

  14            connection with bankruptcy adversary proceeding no. 21-05002 before this Court
  15
                (“Adversary Proceeding”).
  16
           4. On November 5, 2020 (the “Retention Date”) Applicant entered into an engagement
  17
                agreement with Nichani for services directly related to the Adversary Proceeding.
  18
  19                                               RETENTION

  20       5. The Applicant seeks Court approval to retain Nichani, effective retroactively as of the
  21
                Retention Date, to provide legal services that will be required to prepare, file and
  22
                prosecute the Adversary Proceeding through resolution.
  23
  24       6. Subject to further order of this Court, and without being exclusive, Nichani proposes to

  25            render the following types of legal services to the Applicant:
  26            a. Advise, assist and represent Applicant in connection with the Adversary Proceeding.
  27
  28


                                                          2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 53 Filed: 01/25/21 Entered: 01/25/21 16:36:26 Page 2 of 5
                  APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF SPECIAL COUNSEL
          7. Applicant wishes to employ Nichani in connection with such matters because of its
    1
    2         expertise in adversary proceeding procedures and existing knowledge of Applicant’s

    3         claim against Defendants. Applicant believes the employment of Nichani is in the best
    4
              interests of the bankruptcy estate.
    5
          8. Applicant believes Nichani does not now hold nor represent interests adverse to that of
    6
    7         the Applicant or the Applicant’s estate and that Nichani is disinterested within the

    8         definition provided by 11 U.S.C. § 101(14).
    9     9. To the best of Applicant’s knowledge, Nichani does not have any previous connections
  10
              with creditors, any other party in interest, their respective attorneys and accountants, the
  11
              United States Trustee, or any person employed in the office of the United States Trustee.
  12
  13      10. Nichani does have a prior connection to the Applicant in that he represented him in a

  14          prior Chapter 11 bankruptcy, case number 19-42729, filed on December 2, 2019.
  15
              Additionally, Nichani represented 1014 Diamond St LLC, whereby Applicant is the
  16
              managing member and sole owner, in a Chapter 11 bankruptcy, case number 19-42562,
  17
              filed on November 13, 2019.
  18
  19      11. The Applicant is advised based upon the Declaration of Vinod Nichani filed concurrently

  20          herewith that upon conducting diligent review, Nichani does not believe its representation
  21
              of the Applicant represents an adverse interest or conflict which would preclude its
  22
              employment as special counsel defined herein.
  23
  24      12. Applicant is informed regarding the terms of the employment of Nichani. The application

  25          will be the attorney’s customary rates which are described in the engagement agreement
  26          between Debtor and Nichani. A copy of the engagement agreement is attached to the
  27
              Declaration of Vinod Nichani filed herewith and is incorporated herein by this reference.
  28


                                                        3
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 53 Filed: 01/25/21 Entered: 01/25/21 16:36:26 Page 3 of 5
                APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF SPECIAL COUNSEL
          13. Applicant has paid Nichani the retainer deposit in the amount of twenty-thousand dollars
    1
    2         ($20,000.00) (hereinafter “Deposit”).

    3     14. The Applicant has agreed with Nichani, subject this Court’s approval, that he will be
    4
              employed upon the following terms:
    5
              a. Nichani shall place any unearned balance of the Deposit in Nichani’s Trust Account.
    6
    7            Notwithstanding any agreement to the contrary, fees may not be considered earned

    8            until work is performed at Counsel’s normal hourly rate. Counsel may draw funds out
    9            of the trust account without a further court order as they are earned for services
  10
                 benefitting the representation only.
  11
              b. Nichani shall accept no further funds from Applicant beyond the initial retainer
  12
  13             without an authorizing court order.

  14          c. Approval of attorneys’ fees and costs to be paid to Nichani by the Applicant are
  15
                 subject to one or more duly noticed fee applications approved by this Court.
  16
              d. Nichani will bill at its customary hourly rates, which are described in the engagement
  17
                 agreement.
  18
  19      15. In addition to compensation for professional services rendered by its personnel, Nichani

  20          will seek reimbursement of only reasonable and necessary expenses incurred in
  21
              connection with this case consistent with the Guidelines.
  22
          16. Applicant understands its obligations to pay fees and costs are subject to the Guidelines
  23
  24          for Compensation and Expense Reimbursement of Professionals and Trustees,

  25          promulgated by the United States Bankruptcy Court for the Northern District of
  26          California and payment of such fees and costs are subject to prior court approval.
  27
  28


                                                        4
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 53 Filed: 01/25/21 Entered: 01/25/21 16:36:26 Page 4 of 5
                APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF SPECIAL COUNSEL
           17. Applicant understands that the time billed is subject to compliance with the Guidelines
    1
    2          and Bankruptcy Court review and approval.

    3      18. Applicant understands that no agreement or understanding exists between Nichani and
    4
               any other person for the sharing of compensation received or to be received for services
    5
               rendered in or in connection with this case except for the general agreement for sharing
    6
    7          compensation that exists between the partners of Nichani. Nichani holds no interest

    8          adverse to the Applicant, its estate or the creditors herein, with respect to any of the
    9          matters referred to herein.
  10
  11
               WHEREFORE, Applicant respectfully requests that it be authorized to employ Vinod
  12
  13 Nichani dba Nichani Law Firm as its special counsel and approve the engagement agreement,
  14 retroactive to November 5, 2020, the date of engagement.
  15
  16
  17
        Dated: January 22, 2021                                               __/s/Vikram Srinivasan__
  18                                                                          VIKRAM SRINIVASAN
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                         5
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 53 Filed: 01/25/21 Entered: 01/25/21 16:36:26 Page 5 of 5
                 APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF SPECIAL COUNSEL
